Title: To Thomas Jefferson from Thomas Sim Lee, 15 March 1781
From: Lee, Thomas Sim
To: Jefferson, Thomas



Sir
In Council, 15 March, 1781.

The Arrival of our Express with your Excellency’s Letter of the 12th. this Moment received gives us an Opportunity of informing you that all the Transports with the Troops from Elk got safe into Harbour on Tuesday Evening. The next Morning at day Light two Ships apparently British of the rate of eighteen and twenty eight Guns came to an Anchor opposite to the Mouth of our River Severn, at 12 oClock they made Sail up the Bay and by the last Account were at Anchor near the north Point of the river Patapsco. We judged that you would be anxious for the Safety of the Troops but they are fortunately safe and the armed vessels which convoyed them down are prepared for Defence. Yours Favors of the 6 and 8th are come to hand, and we thank you for your Intelligence respecting General Greene in that of the 8th.
